Title: To George Washington from Bartholomew Dandridge, 13 March 1784
From: Dandridge, Bartholomew
To: Washington, George

 

Dear Sir
New Kent [Va.] 13th March 1784.

It has given me great pleasure to hear you are arrived at home in safety & good health, I most sincerely congratulate you on this happy Event, and all others that have contributed to it, and wish you a long continuance of every Happiness you can desire.
I have endeavored to arrange the Affairs of Mr Custis’s Estate in such a manner as I judged most for it’s Interest, but I must own I have not succeeded in it agreably to my wishes or expectations, but when I have done the best I could I hope I may not be blamed for Consequences that I could not guard against. I have from time to time informed Mr Lund Washington of every material Circumstance that has attended the Estate since I took charge of it, of which I doubt not he has informed you and from that and my present Letter to him, you will have a full view of the present situation of Mr Custis’s Affairs. I endeavored to avoid troubleing you with them when you were at a distance and engaged in Matters of so much greater consequence, If you have now leisure to point out to me any thing that you think will be of advantage to Mr Custis’s Estate or Family, I shall be much obliged to you and will endeavor to conform to your directions.
I believe I can now spare the Young Stud Horse, & hope it will suit you to take him in part for your demand against Mr Custis’s Estate. I don’t doubt but we shall readily agree in the Price, and the Estate is not yet able to make you any other Payment.
Posey has fully answered your predictions of him, he has long since lost all sense of shame, and altho I was guarded against him, yet I could not prevent (even with much trouble), his injuring the Estate greatly in many respects. I am still pursuing such methods as I can to bring him to Justice, but his cuning is considerable, and his villany more than I can describe or you can conceive.
If you should ever Visit this part of the Country I hope for the pleasure of seeing you, if not I hope I shall be able to wait on you (about June next) when we may finally conclude what is

best to be done with Mr Custis’s Affairs. I have not heard from Doctor Stuart or his Lady since their Marriage. I have wrote to him & refered him to Mr Washington for an Account of the situation of the Estate, & expect soon to know his views & Intentions. The Estate in Fairfax & all transactions there I have always left to the management & care of Mr Washington who has been kind enough to comply with every request I have found it necessary to make to him.
My Mother and all our Family desire to be joined with me in a tender of their Esteem, Respect & Affection for you. I am Dear Sir Your most obedt Servt

B. Dandridge


Sir I imagine you can tell Mr Custis’s situation with Cary & Co. I have reed no Letter from that House.

